FILED
                                                                    United States Court of Appeals
                                     PUBLISH                                Tenth Circuit

                     UNITED STATES COURT OF APPEALS                        April 16, 2021

                                                                       Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                          Clerk of Court
                        _________________________________

 GOLDGROUP RESOURCES, INC.,

       Applicant - Appellee,

 v.                                                         No. 20-1143

 DYNARESOURCE de MEXICO, S.A. DE
 C.V.; DYNARESOURCE, INC.,

       Respondents - Appellants.
                      _________________________________

                    Appeal from the United States District Court
                            for the District of Colorado
                       (D.C. No. 1:16-CV-02547-RM-KMT)
                      _________________________________

Jason P. Kathman (Gerrit M. Pronske, with him on the briefs), Pronske & Kathman, P.C.,
Plano, Texas, for Respondents-Appellants.

Christopher M. Jackson (Christopher H. Toll, Marcy G. Glenn, and Kevin C. McAdam,
with him on the brief), Holland & Hart, L.L.P., Denver, Colorado, for Petitioner -
Appellee.
                         _________________________________

Before TYMKOVICH, Chief Judge, KELLY, and PHILLIPS, Circuit Judges.
                 _________________________________

KELLY, Circuit Judge.
                        _________________________________

      Respondents-Appellants DynaResource de Mexico, S.A. de C.V. and

DynaResource, Inc. (“DynaResources”) appeal from the district court’s confirmation
of an arbitration award in Applicant-Appellee Goldgroup’s favor. We have

jurisdiction under 28 U.S.C. § 1291 and 9 U.S.C. § 16, and we affirm.



                                        Background

      This case involves a protracted dispute over a contract relating to a gold

mining operation in Mexico. Goldgroup is a subsidiary of a Canadian company with

a portfolio of projects in Mexico. DynaUSA, a Texas-based company, incorporated

DynaMexico specifically for the purpose of developing the San Jose de Gracia

property in the Sinaloa region of Northern Mexico. DynaUSA and DynaMexico

jointly comprise DynaResources.

      In 2006, Goldgroup and DynaResources entered into an Earn In/Option

Agreement (the “Option Agreement”) which gave Goldgroup the right to earn up to a

50 percent equity interest in DynaMexico if Goldgroup invested a total of $18 million

in four phases over approximately four years. The Option Agreement provided for

the appointment of two Goldgroup representatives to DynaMexico’s board of

directors upon timely completion of the option. At that point, DynaMexico’s board

would be expanded to five members: two DynaUSA representatives, two Goldgroup

representatives, and a fifth member that DynaUSA and Goldgroup would agree upon.

The Option Agreement also established a three-person Management Committee

comprised of one DynaUSA representative and two Goldgroup representatives.

      Most relevant here, the Option Agreement contains a dispute resolution

provision specifying that “[a]ll questions or matters in dispute under this Agreement

                                          2
shall be submitted to binding arbitration . . . in Denver, Colorado under the Rules of

the American Arbitration Association (‘AAA’) by a single arbitrator selected by the

parties.” 4 Aplt. App. 1083. The Option Agreement also states that Mexican law

applies “in respect to the shares of DynaMexico and the acquisition thereof,” and that

venue and jurisdiction for any dispute under the Option Agreement would be in

Denver. 4 Aplt. App. 1081.

      In 2011, Goldgroup exercised its option, became a 50 percent shareholder in

DynaMexico, and appointed two directors. However, before the parties could agree

on the fifth director, their relationship broke down due to a dispute over management

issues. DynaMexico has not held a board meeting since the dispute arose.

      In 2012, DynaResources filed the first of numerous lawsuits between the

parties, suing Goldgroup in Texas state court (the “Texas Lawsuit”) for a variety of

tort claims. Goldgroup defended in part by arguing that DynaResources’s claims

were subject to arbitration.

      In 2013, DynaUSA convened a DynaMexico shareholders meeting without

Goldgroup. At the meeting, the attending shareholders purported to issue new

DynaMexico shares to DynaUSA as repayment for a debt. The effect was to dilute

Goldgroup’s interest in DynaMexico from 50 percent to 20 percent. After obtaining

the meeting minutes, Goldgroup filed an action in federal court in Mazatlán, Mexico

(the “Mazatlán Lawsuit”). Goldgroup sought an annulment of the actions taken at the

meeting. The Mazatlán court awarded Goldgroup declaratory and injunctive relief

invalidating the issuance of the shares.

                                           3
       In March 2014, DynaResources dismissed the Texas Lawsuit. Goldgroup then

initiated arbitration in Denver to resolve the parties’ disputes under the Option

Agreement (the “Arbitration”). In its Demand for Arbitration, Goldgroup alleged a

number of claims, including breach of contract, breach of fiduciary duty, and civil

conspiracy. In May 2014, DynaResources filed suit in Colorado federal district court

to prevent the Arbitration from moving forward. The case was assigned to Judge

Krieger (the “Judge Krieger Lawsuit”). DynaResources raised the following

arguments: (1) the Arbitration should be stayed until the question of arbitrability is

resolved by courts in Mexico, and (2) the arbitration clause in the Agreement was

invalid because (a) the Option Agreement ceased to be effective after Goldgroup

exercised its option, (b) the claims at issue were not covered by the arbitration clause,

and (c) Goldgroup’s initiation of the Mazatlán Lawsuit constituted a waiver of its

right to arbitrate. DynaResources then asked the arbitrator to dismiss or stay the

Arbitration until either Judge Krieger or a Mexico court could rule on the validity and

scope of the arbitration agreement.

       The arbitrator denied DynaResources’s request in Procedural Order No. 1,

ruling that (1) the arbitrator had authority to determine the arbitrability of

Goldgroup’s claims under the American Arbitration Association’s International

Centre for Dispute Resolution (“AAA-ICDR”) Rules, (2) at least some of

Goldgroup’s claims were arbitrable, and (3) the arbitrator had authority to determine

whether Goldgroup waived its right to arbitration.



                                            4
      Meanwhile, DynaResources filed a separate lawsuit against Goldgroup and the

AAA in federal court in Mexico City seeking essentially the same relief sought in the

Judge Krieger Lawsuit, i.e., an injunction of the Arbitration on the basis that the

arbitration provision in the Agreement was invalid or waived (the “Mexico City

Lawsuit”). Neither Goldgroup nor the AAA appeared in the Mexico City Lawsuit

and contend that they were not properly served.

      In September 2015, Judge Krieger entered an order affirming the validity of

the Agreement’s arbitration provision (the “Judge Krieger Order”). The court

concluded that the only arbitrability issue for it to consider was DynaResources’s

contention that the Option Agreement automatically expired after it was completed,

thereby extinguishing the parties’ agreement to arbitrate disputes arising under the

Option Agreement. The court “reject[ed] that argument out of hand.” DynaResource

de Mexico, S.A. de C.V. v. Goldgroup Res., Inc., No. 14-cv-01527, 2015 WL

5693560, at *7 (D. Colo. Sept. 29, 2015). It concluded that at least some of

Goldgroup’s claims in the Demand for Arbitration were subject to arbitration. It

instructed that the arbitrator should address DynaResources’s remaining “litany of

arguments” as to why the Arbitration should not proceed, including the argument that

Goldgroup waived its right to arbitrate.

      In October 2015, the court in the Mexico City Lawsuit reached the opposite

conclusion. It ruled that the arbitration agreement was unenforceable because

Goldgroup had waived its right to arbitration by submitting to the jurisdiction of

Mexican courts in prior disputes (the “Mexico City Order”). Shortly thereafter

                                           5
Goldgroup filed an amparo action1 challenging the Mexico City Order on the basis of

ineffective service of process.2 At the same time, DynaResources claimed in the

Arbitration that the Mexico City Order barred the arbitration of Goldgroup’s claims.

The arbitrator rejected that argument in Procedural Order No. 5, finding that (1)

Procedural Order No. 1 bound the parties because they had submitted the arbitrability

and jurisdictional questions for his decision, (2) the Judge Krieger Order also bound

the parties regarding the arbitrability of Goldgroup’s claims, and (3) Goldgroup and

the AAA were not properly served in the Mexico City Lawsuit, the Mexico City

Court was not informed of Procedural Order No. 1 or the Judge Krieger Order, and

DynaResources had engaged in forum shopping.

      The arbitration proceeded to a merits hearing in November 2015.

DynaResources refused to participate in the hearing, arguing that the Mexico City

Order was “way more mandatory” than the arbitrator’s and Judge Krieger’s orders

permitting the arbitration to proceed. 1 Aplt. App. 67. After Goldgroup presented its

arguments, DynaResources was given another opportunity to provide written

comments. It did not do so. Several months later, it voluntarily dismissed the Judge

Krieger Lawsuit.




      1
         In Mexican courts, an amparo action is a constitutional action that permits
review of the legality of a judicial decision. See Norma Gutierrez, Mexico: New
Amparo Law is Enacted, Library of Congress (April 30, 2013),
https://www.loc.gov/law/foreign-news/article/mexico-new-amparo-law-is-enacted/.
      2
          This action was later dismissed for untimely filing.
                                            6
      In August 2016, the arbitrator ruled in Goldgroup’s favor and awarded

Goldgroup monetary and equitable relief. The arbitrator made a number of findings

in connection with the award, including that (1) the arbitration clause was valid and

enforceable, (2) Goldgroup had not waived its right to arbitrate under Mexican or

U.S. law by filing the Mazatlán Lawsuit or defending the Texas Lawsuit, and (3)

DynaResources breached the Option Agreement and engaged in forum shopping by

asking the Mexico City court to rule on the arbitrability of Goldgroup’s claims.

      Goldgroup next sought confirmation of the award in Colorado federal district

court. After answering Goldgroup’s application for confirmation of the award,

DynaResources filed a petition for nonrecognition of the award under the Inter-

American Convention on International Arbitration (“Panama Convention” or

“Convention”) and moved to vacate the award under the Federal Arbitration Act

(“FAA”). Among other reasons, DynaResources argued that the award should not be

confirmed because (1) the arbitrator exceeded the scope of his authority by ruling on

the issue of whether Goldgroup had waived its right to arbitrate and (2) the Mexico

City Order effectively annulled the subsequent award issued in the Arbitration. The

matter was first referred to a magistrate judge who recommended that the district

court vacate the award. Goldgroup objected to the magistrate’s recommendation. In

May 2019, the district court rejected the magistrate’s recommendation and issued an

order confirming the award. Goldgroup Res., Inc. v. DynaResource De Mexico, S.A.

De C.V., 381 F. Supp. 3d 1332 (D. Colo. 2019). After the district court entered final



                                           7
judgment, DynaResources unsuccessfully moved to alter or amend the judgment.

This appeal followed.



                                       Discussion

      We review a district court’s order vacating or confirming an arbitral award de

novo but give “great deference” to the underlying decision by the arbitrator. Dish

Network L.L.C. v. Ray, 900 F.3d 1240, 1243 (10th Cir. 2018) (citation omitted).

“Errors in the arbitrator’s interpretation of law or findings of fact do not merit

reversal” of the award unless the arbitrator’s decision is based on “manifest disregard

of the law.” Bowles Fin. Grp., Inc. v. Stifel, Nicolaus & Co., 22 F.3d 1010, 1012

(10th Cir. 1994) (citation omitted).

      A. Waiver

      DynaResources first argues that the district court erred in holding that waiver

was a question for the court without making a factual determination. Relying in part

on Fed. R. Civ. P. 52(a)(1), DynaResources contends the district court was required

to make findings of fact and conclusions of law as to whether Goldgroup in fact

waived its right to arbitration.3 Goldgroup, however, contends that DynaResources

did not raise this issue below and has failed to preserve it.




      3
         Despite arguing below that the issue of waiver by conduct was for the
arbitrator to decide, on appeal Goldgroup does not challenge the district court’s
contrary conclusion that the issue is a question for a court.
                                            8
      The district court was not required to decide whether Goldgroup waived its

right to arbitrate because the issue was not properly before it. In its motion to vacate

the arbitration award, DynaResources identified five grounds for vacating the award

under the Convention and an additional four grounds under the FAA. None of these

involved a straightforward and properly developed argument that Goldgroup waived

its right to arbitrate. At most, DynaResources tangentially referenced the issue of

waiver in its motion to vacate in statements (1) noting that the Tenth Circuit has a

six-factor test for waiver, without identifying those factors or discussing their

application; (2) referencing the arbitrator’s “ill-conceived no-waiver finding,” 1 Aplt.

App. 173, while arguing that the award should be vacated because of the arbitrator’s

corruption and partiality; and (3) arguing that the arbitrator exceeded his powers by

deciding the waiver issue. DynaResources also points to its answer to Goldgroup’s

application to confirm the arbitration award stating that “[t]he Application fails

because it is barred by the doctrine of waiver.” 1 Aplt. App. 113. However, without

more specificity or discussion, the statements in DynaResources’s answer and motion

to vacate simply are insufficient. See Simpson v. Carpenter, 912 F.3d 542, 565 (10th

Cir. 2018). DynaResources did not preserve the issue for our review.

      At oral argument, DynaResources also suggested that the issue was preserved

because Goldgroup argued below that it had not waived the arbitration clause. This

contention lacks merit. DynaResources cannot rely on Goldgroup’s district court

filings to preserve an issue it failed to adequately raise below or preserve for appeal.

Cf. Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1142 (10th

                                            9
Cir. 2007) (noting that, in order to show that an issue was preserved, the appellant

must identify a place in the record where the appellant raised the issue before the

district court). The district court therefore was not required to rule on the substantive

waiver issue, and DynaResources has not preserved the issue for our review.

      Goldgroup argues further that, even if DynaResources had preserved the issue,

waiver is not available as a defense to confirmation of the award. Goldgroup

contends that waiver is an FAA defense and FAA defenses do not provide grounds

for vacating an award subject to the Convention. As discussed in greater detail

below, we disagree and conclude that FAA defenses are available. Regardless, it is

doubtful that Goldgroup waived the arbitration clause by initiating the Mazatlán

Lawsuit even had DynaResources preserved the issue. The arbitration clause at issue

applies only to disputes arising under the Option Agreement. DynaResources’s

bylaws require that all other disputes be resolved in Mexican courts. The Mazatlán

Lawsuit was unrelated to the Option Agreement and sought only to invalidate the

share issuance made during the secret shareholder meeting. Goldgroup’s conduct in

filing the Mazatlán Lawsuit is not inconsistent with its right to arbitrate claims

arising under the Option Agreement; moreover, it did not prejudice DynaResources

in its ability to protect its interests in the present dispute. See Metz v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 39 F.3d 1482, 1489 (10th Cir. 1994). We therefore

doubt that this conduct would amount to waiver of the right to arbitrate claims arising

out of the Option Agreement.



                                            10
      B. Scope of Arbitrator’s Authority

      DynaResources next argues that the award must be vacated under both Article

5(1)(c) of the Convention and § 10(a)(4) of the FAA because the arbitrator exceeded

its authority by deciding an issue the parties did not agree to submit to arbitration,

i.e., whether Goldgroup waived the right to arbitration.

      i.     Preservation and Availability of Defenses

      Goldgroup contends that this defense to enforcement of the award fails under

both the Convention and the FAA. First, it argues that DynaResources failed to raise

the defense under Article 5(1)(c) of the Convention below and does not argue for

plain error review on appeal, thereby waiving the defense. Second, it argues that the

defense fails under § 10(a)(4) of the FAA because FAA defenses are not available in

proceedings to confirm an arbitration award subject to the Convention.

      In its petition to vacate the award, DynaResources did not raise Article 5(1)(c)

as a ground for relief, arguing instead that the award was invalid under subsections

(a), (b), (d), and (e) of Article 5(1). DynaResources did not argue for plain error

review on appeal and accordingly has not preserved its challenge to the award under

Article 5(1)(c) of the Convention. See Richison v. Ernest Grp., Inc., 634 F.3d 1123,

1127–28 (10th Cir. 2011). However, DynaResources made substantially the same

argument for vacatur of the award under § 10(a)(4) of the FAA before the district

court. It has preserved its challenge to confirmation of the award on that basis.

      Goldgroup argues that the district court erred in concluding that

DynaResources was entitled to seek vacatur of the award under the FAA. It contends

                                           11
that the grounds for relief enumerated in the Convention4 are the only grounds

available for vacating a nondomestic arbitration award5 subject to the Convention.

      The Convention directs a federal court to confirm an arbitration award unless

it finds that one of the specified grounds for refusal to recognize or enforce the award

listed in the Convention applies. See 9 U.S.C. §§ 207, 302. Consistent with that

directive, we have recognized that the defenses to enforcement specified in the

Convention provide the exclusive basis for vacating an arbitration award rendered in

or under the arbitral law of a foreign jurisdiction. CEEG (Shanghai) Solar Sci. &

Tech. Co. v. LUMOS LLC, 829 F.3d 1201, 1206 (10th Cir. 2016). However, we

have not yet confronted the different question of whether the FAA’s vacatur

standards apply when a U.S. court is considering the confirmation of a nondomestic




      4
         Two different conventions govern domestic enforcement of international
arbitration awards: the Inter-American Convention on International Commercial
Arbitration (the Panama Convention) and the Convention on the Recognition and
Enforcement of Foreign Arbitral Awards (the New York Convention). The Panama
Convention applies if the majority of the parties to an arbitration agreement are
citizens of countries that have ratified it, as is the case here. See 9 U.S.C. § 305. It
also incorporates by reference nearly all the substantive provisions of the New York
Convention. 9 U.S.C. § 302. Because “[t]here is no substantive difference” between
the two conventions and the defenses under each are the same, Corporación
Mexicana de Mantenimiento Integral, S. De R.L. De C.V. v. Pemex-Exploración y
Producción, 832 F.3d 92, 105 (2d Cir. 2016), we consider cases interpreting both
conventions and refer generally to the “Convention.”
      5
        As relevant here, a nondomestic award is one that results from a dispute
involving property located outside the United States or principally involving conduct
and contract performance outside the United States. Yusuf Ahmed Alghanim &
Sons, W.L.L. v. Toys “R” Us, Inc., 126 F.3d 15, 19–20 (2d Cir. 1997).

                                           12
arbitration award subject to the Convention and rendered in the United States or

under U.S. arbitral law.

      The majority of circuits to have considered this question have concluded that

FAA defenses are available in such proceedings. See Ario v. Underwriting Members

of Syndicate 53 at Lloyds for 1998 Year of Acct., 618 F.3d 277, 291–92 (3d Cir.

2010); Gulf Petro Trading Co., Inc. v. Nigerian Nat’l Petroleum Corp., 512 F.3d 742,

746 (5th Cir. 2008); Jacada (Eur.), Ltd. v. Int’l Mktg. Strategies, Inc., 401 F.3d 701,

709 (6th Cir. 2005), abrogated on other grounds by Hall Street Assocs., L.L.C. v.

Mattel, Inc., 552 U.S. 576 (2008); Yusuf, 126 F.3d at 23; see also TermoRio S.A.

E.S.P. v. Electranta S.P., 487 F.3d 928, 935 (D.C. Cir. 2007). In reaching this

conclusion, these courts have generally adopted the reasoning set forth by the Second

Circuit in Yusuf, 126 F.3d at 19–23. There, the court looked to Article 5(1)(e) of the

Convention, which provides a defense to confirmation if the award “has been set

aside or suspended by a competent authority of the country in which, or under the

law of which, that award was made.” Convention art. 5(1)(e). Based on this

language, the Yusuf court concluded that the Convention “specifically contemplates”

that a court in the country in which, or under the law of which, an arbitration award is

made is “free to set aside or modify an award in accordance with its domestic arbitral

law and its full panoply of express and implied grounds for relief.” 126 F.3d at 23.

In the United States, this includes the FAA.

      This conclusion is supported at least implicitly by the Supreme Court’s

decision in BG Grp., PLC v. Republic of Argentina, 572 U.S. 25 (2014). There, the

                                           13
Court considered whether § 10(a)(4) of the FAA required vacatur of a nondomestic

award rendered in the United States. See id. at 44–45. Although the Court did not

expressly address the applicability of FAA defenses under the circumstances, its

consideration of the defense is consistent with the conclusion that FAA defenses are

available to nondomestic awards issued in the United States or under U.S. arbitral

law.6

        Goldgroup relies primarily on cases involving arbitral awards rendered in or

under the law of a foreign jurisdiction to support its position that the Convention

defenses provide the exclusive basis for vacating an award subject to the Convention.

See Admart AG v. Stephen & Mary Birch Found., Inc., 457 F.3d 302, 304 (3d Cir.

2006); M & C Corp. v. Erwin Behr GmbH & Co., KG, 87 F.3d 844, 846 (6th Cir.

1996). However, as the Second Circuit explained in Yusuf, “the Convention

mandates very different regimes for the review of arbitral awards (1) in the state in

which, or under the law of which, the award was made, and (2) in other states where

recognition and enforcement are sought.” 126 F.3d at 23. These cases therefore have



        6
         We recognize that the Eleventh Circuit has reached a contrary conclusion but
respectfully disagree. In Industrial Risk Insurers v. M.A.N. Gutehoffnungshutte
GmbH, the Eleventh Circuit held that a nondomestic arbitral award must be
confirmed unless the challenging party succeeds on one of the seven defenses against
confirmation enumerated in the Convention. 141 F.3d 1434, 1441–42 (11th Cir.
1998). It recently reaffirmed this view, finding that BG Group did not overrule
Industrial Risk because the Court did not expressly consider the availability of FAA
defenses for awards subject to the Convention and its decision therefore does not
directly conflict with Industrial Risk. Inversiones y Procesadora Tropical
INPROTSA, S.A. v. Del Monte Int’l GmbH, 921 F.3d 1291, 1301–02 (11th Cir.
2019), cert. denied, 140 S. Ct. 124 (2019).
                                           14
limited application where, as here, the award was issued in the United States and

confirmation is sought in a U.S. court.

      Nevertheless, Goldgroup contends that this approach runs afoul of the federal

policy favoring arbitration. See Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983). But we are persuaded by the reasoning set forth by the

Second Circuit in Yusuf and adopted by numerous other circuits. In our view, the

Convention expressly contemplates that U.S. courts may apply U.S. arbitral law to

awards rendered in or under the law of the United States. We therefore conclude that

FAA defenses are available in proceedings to confirm a nondomestic arbitration

award rendered in or under the law of the United States.

      ii.    Section 10(a)(4)

      Having concluded that FAA defenses are available in this context, we next

consider DynaResources’s argument that the arbitration award should be vacated

under § 10(a)(4) of the FAA because the arbitrator exceeded the scope of his

authority. DynaResources’s argues the arbitrator exceeded his authority by ruling

that Goldgroup did not waive its right to arbitration by defending the Texas Lawsuit

or filing the Mazatlán Lawsuit.

      Section 10(a)(4) permits a court to set aside an arbitral award where the

arbitrator exceeded its powers in issuing the award. 9 U.S.C. § 10(a)(4); Oxford

Health Plans LLC v. Sutter, 569 U.S. 564, 569 (2013). A party seeking relief under

this provision bears the heavy burden of demonstrating that the arbitrator’s award

“simply reflects his own notions of economic justice” rather than “drawing its

                                          15
essence from the contract.” Sutter, 569 U.S. at 569 (quotations and alterations

omitted). As long as the arbitrator’s decision is “even arguably construing or

applying the contract,” it will not be overturned even where the arbitrator committed

a serious error. Id.

      However, where the challenged arbitral decision involves a question of

arbitrability, a court reviews the arbitrator’s decision de novo. Questions of

arbitrability typically relate to the subject matter of a dispute and whether the parties

agreed to settle a particular type of dispute through arbitration or in court. Dish

Network, 900 F.3d at 1254 (Tymkovich, J., concurring). They include “certain

gateway matters” like whether the parties’ arbitration agreement is valid or whether it

applies to the dispute at issue. Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452

(2003). Questions of arbitrability are presumptively reserved for “judicial

determination [u]nless the parties clearly and unmistakably provide otherwise.”

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting AT & T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)).

      Here, the parties dispute which standard of review applies to the arbitrator’s

decision on the waiver issue. Goldgroup suggests that the decision is subject to the

extremely deferential standard of review described in Sutter, 569 U.S. at 569.

DynaResources contends that the decision is subject to de novo review because it

involves a question of arbitrability. On appeal, Goldgroup does not challenge the

district court’s conclusion that waiver is a question of arbitrability reserved for a

court. Therefore, at least for purposes of this appeal, we assume that the district

                                            16
court’s conclusion is correct and the arbitrator’s determination is subject to de novo

review.

      In any event, the parties’ dispute over the applicable standard of review is

ultimately beside the point for several reasons. First, although Goldgroup did not

press this argument on appeal, we have repeatedly held that contracting parties’

incorporation of the AAA Rules into their arbitration agreement constitutes “clear

and unmistakable evidence of an agreement to arbitrate arbitrability.” Dish Network,

900 F.3d at 1246; see also Belnap v. Iasis Healthcare, 844 F.3d 1272, 1281 (10th Cir.

2017). And here, the arbitration clause at issue expressly incorporates the AAA

Rules, which granted the arbitrator “the power to rule on its own jurisdiction,

including any objections to the existence, scope, or validity of the arbitration

agreement.” 1 Aplt. App. 55. Under our precedent, this constitutes clear and

unmistakable evidence that the parties agreed to arbitrate arbitrability issues,

including the issue of waiver. Dish Network, 900 F.3d at 1245.

      Second, even assuming the arbitrator exceeded the scope of his authority,

DynaResources has failed to demonstrate that any alleged error by the arbitrator in

ruling on the waiver issue warrants vacatur of the award. FAA defenses are

permissive rather than mandatory. See 9 U.S.C. § 10(a). And the FAA, like the

Panama Convention, should be interpreted in light of the federal policy favoring

arbitration agreements. Moses H. Cone Mem’l Hosp., 460 U.S. at 24. Both below

and on appeal, DynaResources failed to provide any argument supporting its

contention that Goldgroup waived the arbitration agreement. And, as noted above, it

                                           17
is doubtful that Goldgroup’s conduct in defending the Texas Lawsuit or initiating a

lawsuit unrelated to the Option Agreement in a Mexican court amounted to waiver of

its right to arbitrate disputes arising under the Option Agreement.

      Moreover, the circumstances of the case do not justify vacatur of the award

under § 10(a)(4). At the time the arbitrator issued his decision, a federal court had

ruled that the arbitration could proceed and that the arbitrator should decide the

waiver issue. Unsatisfied with that decision, DynaResources voluntarily dismissed

that suit and sought to relitigate the issue in the Mexico City Lawsuit, allegedly

without providing proper notice to Goldgroup and the AAA or informing the Mexico

City Court of prior orders by the federal court and the arbitrator bearing on the issue.

DynaResources then refused to participate in the arbitration based on the Mexico

City Court’s ruling in its favor. On these facts and given that the parties appear to

have agreed to arbitrate arbitrability, vacatur of the award under § 10(a)(4) is not

warranted.

      C. Annulment of the Award Under Article 5(1)(e) of the Convention

      Finally, DynaResources argues that vacatur of the award is warranted based on

the Mexico City Court’s order finding the arbitration agreement unenforceable

because the parties waived the agreement by voluntarily submitting to the jurisdiction

of Mexican courts on other occasions. DynaResources argues that this decision

effectively annulled the subsequent award issued in the Arbitration.

      Article 5(1)(e) of the Convention permits a court to vacate an arbitration award

if the award “has been annulled or suspended by a competent authority of the State in

                                           18
which, or according to the law of which, the decision has been made.” Convention

art. 5(1)(e). Courts construe Convention defenses narrowly, and the party opposing

confirmation of the award bears the burden of furnishing proof of an enumerated

defense. Compañía de Inversiones Mercantiles, S.A. v. Grupo Cementos de

Chihuahua S.A.B. de C.V., 970 F.3d 1269, 1295–96 (10th Cir. 2020).

       DynaResources provides no authority to support its contention that Article

5(1)(e) of the Convention encompasses effective or preemptive annulment of an

arbitration award not yet rendered. Such an expansive interpretation of Article

5(1)(e) is not persuasive. This defense should be narrowly construed in accordance

with the federal policy favoring recognition and enforcement of arbitral awards. See

id. at 1296.

       Regardless, we doubt that DynaResources has the predicate for such a defense,

as it has not shown that the Mexico City Court was competent to annul the award

under Article 5(1)(e) of the Convention. The arbitration agreement specified that the

appropriate venue and jurisdiction for any dispute arising under the Option

Agreement is in Denver. And the arbitrator found, based on this agreement, that the

Mexico City Court could not properly rule on DynaResources’s arbitrability

challenges. On appeal, as in the district court, DynaResources fails to provide any

argument or authority supporting its contrary contention that the Mexico City Court

was competent to annul the arbitration award.

       Moreover, even if the Mexico City Court were competent to annul the award,

its decision would not justify vacatur of the award because it improperly applied

                                         19
Mexican law in concluding that Goldgroup waived its right to arbitrate. As discussed

above, Article 5(1)(e) provides a defense to confirmation of an award where a

competent authority applying the law of the country in which, or under the law of

which, the arbitration award was made, concludes that the award must be vacated or

set aside. For purposes of Article 5(1)(e), the law of the state in which the award was

made “refers exclusively to procedural and not substantive law, and more precisely,

to the regimen or scheme of arbitral procedural law under which the arbitration was

conducted, and not the substantive law of contract which was applied in the case.”

Int’l Standard Elec. Corp. v. Bridas Sociedad Anonima Petrolera, Indus. Y

Comercial, 745 F. Supp. 172, 178 (S.D.N.Y. 1990); see also Yusuf, 126 F.3d at 21.

Here, while the award had not yet been issued at the time of the Mexico City Court’s

decision, the arbitration was pending in Denver and was conducted under the AAA-

ICDR Rules. Accordingly, the Mexico City Court would have been required to apply

U.S. law in determining whether Goldgroup’s alleged waiver of the arbitration

agreement mandated vacatur of the award.

      DynaResources suggests that this default rule does not apply here because the

Option Agreement specified that disputes would be governed by Mexican law. While

the Option Agreement states that Mexican law applies “in respect to the shares of

DynaMexico and the acquisition thereof,” 4 Aplt. App. 1081, there is no indication

that the parties intended for Mexican law to apply to anything other than substantive

claims relating to the acquisition of the shares. Indeed, the arbitrator applied

Mexican law only to Goldgroup’s substantive claims and conducted the arbitration

                                           20
according to the AAA-ICDR Rules. Therefore, even if the Mexico City Court was

competent to set aside or annul the arbitration award — and we do not think it was —

its failure to apply U.S. law in doing so independently defeats DynaResources’s

defense under Article 5(1)(e) of the Convention.

      AFFIRMED.




                                         21